1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSE F. RIVERA,

 3       Worker-Appellant,

 4 v.                                                                  NO. 29,153

 5   FOXWORTH-GALBRAITH
 6   LUMBER COMPANY and
 7   GALLAGHER BASSETT
 8   SERVICES, INC. (TPA),

 9       Employer/Insurer-Appellees.

10 APPEAL FROM THE WORKERS COMPENSATION ADMINISTRATION
11 Victor S. Lopez, Workers’ Compensation Judge

12 LeeAnn Ortiz
13 Albuquerque, NM

14 for Appellant

15 James P. Barrett
16 Albuquerque, NM

17 for Employer/Insurer-Appellees.


18                           MEMORANDUM OPINION

19 KENNEDY, Judge.

20       Worker appeals an amended order granting in part his petition for a partial

21 lump-sum payment. We issued a second calendar notice proposing to summarily
1 dismiss Worker’s appeal as premature because the workers’ compensation judge

2 (WCJ) has not ruled on Worker’s motion for reconsideration. Worker filed a timely

3 memorandum in support, which we have duly considered. For the reasons in the

4 second calendar notice, we dismiss this appeal.

5       IT IS SO ORDERED.



6                                       ___________________________________
7                                       RODERICK T. KENNEDY, Judge

8 WE CONCUR:



 9 ___________________________
10 JAMES J. WECHSLER, Judge



11 ___________________________
12 LINDA M. VANZI, Judge




                                           2